     Case 2:20-cv-01935-GMN-NJK Document 3 Filed 11/05/20 Page 1 of 4



 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3    LAUSTEVEION JOHNSON, et al.,                           Case No. 2:20-cv-01935-GMN-NJK
 4                                             Plaintiffs,                   ORDER
 5           v.
 6    DANA EVERAGE, et al.,
 7                                         Defendants.
 8
 9   I.     DISCUSSION

10          On October 19, 2020, Lausteveion Johnson (“Johnson”), an inmate in the custody of the

11   Nevada Department of Corrections (“NDOC”), submitted a civil rights complaint pursuant to 42

12   U.S.C. § 1983 on behalf of himself and two other inmates, Christopher Smith (“Smith”) and Warith

13   Deen Abdullah (“Abdullah”). Docket No. 1-1. Johnson, individually, also filed an application to

14   proceed in forma pauperis. Docket No. 1.

15          Plaintiffs’ Complaint

16          Johnson and Abdullah signed the complaint, but Smith did not. (Id. at 28). Under Rule 11

17   of the Federal Rules of Civil Procedure, a plaintiff who is not represented by counsel is required

18   to sign any pleading, including the complaint. Fed. R. Civ. P. 11(a). The Court notes that pro se

19   litigants have no authority to represent anyone other than themselves. See Cato v. United States,

20   70 F.3d 1103, 1105 n.1 (9th Cir. 1995); C.E. Pope Equity Trust v. United States, 818 F.2d 696,

21   697 (9th Cir. 1987). As such, Johnson cannot represent Smith and Abdullah in this case.

22          Because Smith did not sign the complaint, the complaint is not valid for Smith, and Smith

23   must file a signed complaint if he wishes to continue in this suit. The Court will grant Smith a

24   one-time opportunity to file a signed complaint on or before January 4, 2021.

25          If either Johnson, Smith, or Abdullah wishes to proceed individually in a separate action,

26   he may file a motion for voluntary dismissal and begin a new action individually. If Johnson,

27   Smith, and Abdullah choose to continue to proceed collectively, they will all be required to sign

28   each and every pleading in this action.
     Case 2:20-cv-01935-GMN-NJK Document 3 Filed 11/05/20 Page 2 of 4



 1          Application to Proceed In Forma Pauperis
 2          Johnson filed an application to proceed in forma pauperis. Docket No. 1. Johnson has not
 3   provided a financial certificate or an inmate account statement for the previous six-month period.
 4   Accordingly, the Court denies Johnson’s application to proceed in forma pauperis, Docket No. 1,
 5   because the application is incomplete. Smith and Abdullah have not submitted an application to
 6   proceed in forma pauperis.
 7          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil
 8   action in this Court may apply to proceed in forma pauperis in order to file the civil action without
 9   prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must submit
10   all three of the following documents to the Court:
11          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s
12          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
13          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
14          (i.e. page 4 of this Court’s approved form), and
15          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
16   six-month period.
17          Johnson, Smith, and Abdullah must each file their own separate and fully complete
18   application to proceed in forma pauperis in this matter or pay the full $400 filing fee for this action.
19   The Court will grant Johnson, Smith, and Abdullah a one-time opportunity to each file their own
20   separate and fully complete application to proceed in forma pauperis containing all three of the
21   required documents, or in the alternative, pay the full $400 filing fee for this action on or before
22   January 4, 2021. Absent unusual circumstances, the Court will not grant any further extensions
23   of time.
24          If Johnson, Smith, or Abdullah do not each file their own separate and fully complete
25   application to proceed in forma pauperis with all three required documents on or before January
26   4, 2021, and the full $400 filing fee is not paid, this case will be subject to dismissal without
27   prejudice as to that Plaintiff in non-compliance for that Plaintiff to file a new case with the Court
28   when he has all three of the documents needed to file a fully complete application to proceed in

                                                      -2-
     Case 2:20-cv-01935-GMN-NJK Document 3 Filed 11/05/20 Page 3 of 4



 1   forma pauperis or pays the full $400 filing fee.
 2          A dismissal without prejudice means a plaintiff does not give up the right to refile the case
 3   with the Court, under a new case number, when the plaintiff has all three documents needed to
 4   submit with an application to proceed in forma pauperis.
 5           Alternatively, Johnson, Smith, and Abdullah may choose not to each file an application to
 6   proceed in forma pauperis and instead pay the full filing fee of $400 on or before January 4, 2021
 7   to proceed with this case.
 8          The Court will retain the civil rights complaint, Docket No. 1-1, but the Court will not file
 9   the complaint unless Johnson, Smith, or Abdullah each timely files a separate and fully complete
10   application to proceed in forma pauperis with all three documents or pays the full $400 filing fee.
11   II.    CONCLUSION
12          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send Johnson,
13   Smith, and Abdullah each the approved form for filing a § 1983 complaint, instructions for the
14   same, and a copy of the original complaint at Docket No. 1-1.
15          IT IS FURTHER ORDERD that if Smith does not file a signed complaint on or before
16   January 4, 2021, this case will be subject to dismissal without prejudice for Smith to file a new
17   case with the Court, under a new case number, when he is able to file a signed complaint.
18          IT IS FURTHER ORDERED that Johnson’s application to proceed in forma pauperis,
19   Docket No. 1, is denied without prejudice to file a new fully complete application to proceed in
20   forma pauperis with all three documents.
21          IT IS FURTHER ORDERED that the Clerk of the Court will send Johnson, Smith, and
22   Abdullah each the approved form application to proceed in forma pauperis by an inmate, as well
23   as the document entitled information and instructions for filing an in forma pauperis application.
24          IT IS FURTHER ORDERED that on or before January 4, 2021, the Plaintiffs will either
25   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
26   administrative fee) or Johnson, Smith, and Abdullah will each file with the Court:
27          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
28          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

                                                    -3-
     Case 2:20-cv-01935-GMN-NJK Document 3 Filed 11/05/20 Page 4 of 4



 1           3),
 2           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
 3           (i.e. page 4 of this Court’s approved form), and
 4           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
 5   six-month period.
 6           IT IS FURTHER ORDERED that, if Johnson, Smith, or Abdullah do not each file their
 7   own separate and fully complete application to proceed in forma pauperis with all three documents
 8   or pay the full $400 filing fee for a civil action on or before January 4, 2021, this case will be
 9   subject to dismissal without prejudice as to that Plaintiff in non-compliance for that Plaintiff to file
10   a new case with the Court, under a new case number, when he has all three documents needed to
11   file a complete application to proceed in forma pauperis or pays the full $400 filing fee.
12           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
13   No.1-1, but the Court will not file it at this time.
14           IT IS SO ORDERED.
15           DATED: November 5, 2020
16
17                                                   NANCY J. KOPPE
                                                     UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                       -4-
